Citation Nr: 0100214	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  95-12 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
diverticulosis of the colon, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for a scar 
on the dorsum of the left foot, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased original disability rating 
for rectal prolapse, currently rated as 10 percent disabling.

4.  Entitlement to an increased (compensable) disability 
rating for degenerative changes, right shoulder.

5.  Entitlement to service connection for skin growths of the 
nose and chest.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida.  In a December 1994 decision, the RO 
denied a claim by the veteran seeking entitlement to 
increased disability ratings for diverticulosis of the colon 
and for a scar of the dorsum of the left foot.  It also 
denied entitlement to service connection for skin growths of 
the nose and chest.  In a June 1995 Hearing Officer's 
decision, the RO granted entitlement to an increased rating 
for the veteran's diverticulosis and left foot disability, 
assigning 10 percent ratings for each disability.  In a 
February 1996 decision, the RO granted a claim by the veteran 
seeking entitlement to service connection for rectal 
prolapse, assigning a 10 percent disability rating.  In that 
decision, the RO denied entitlement to a compensable rating 
for degenerative changes of the right shoulder.

The Board recognizes that the veteran perfected an appeal of 
a denial of entitlement to service connection for a right 
eyelid disability.  However, that claim was subsequently 
granted.  Similarly, he properly appealed the denial of 
entitlement to service connection for a small ring hernia of 
the groin and for an increased disability rating for 
residuals of hemorrhoidectomy.  However, in a May 1996 
Substantive Appeal, he withdrew those issues from appellate 
review.

The Board finds that, in his original May 1994 claim, the 
veteran sought entitlement to an increased (compensable) 
disability rating for a post-operative scar of the back.  
That issue has not been addressed at the RO level and, thus, 
is referred back to the RO for proper action.

The issue of entitlement to service connection for skin 
growths of the nose and chest is addressed in the REMAND 
portion of this opinion.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been developed.

2.  The preponderance of the evidence of record shows that 
the veteran's diverticulosis most closely resembles a colon 
syndrome with frequent bowel disturbance and abdominal 
distress.

3.  The balance of the evidence does not shown a severe colon 
syndrome with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.

4.  The veteran's left foot scarring is manifested by 
complaints of pain on prolonged use.

5.  The veteran's left foot disability does not result in 
significant function loss on objective testing.

6.  The veteran's rectal prolapse is frequently occurring and 
of moderate severity.

7.  The evidence does not support a finding of severe or 
complete, persistent rectal prolapse at any time since the 
inception of this appeal.

8.  The evidence shows that the veteran's right shoulder 
disability involves traumatic arthritis with some minimal 
limitation of motion and pain on motion.

9.  The evidence does not show that the right shoulder has 
motion limited to shoulder level or functional loss nearly 
approximating same.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for service-connected diverticulosis of the colon 
have not been met.  38 U.S.C.A. §§ 1155, 5107  (West 1991), 
amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096  (2000); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Codes 7301, 7319, 7323, 7327  
(2000).

2.  The criteria for a disability rating in excess of 10 
percent for a scar on the dorsum of the left foot are not 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.27, 
4.71a, Diagnostic Codes 5003, 5015, 4.118, Diagnostic Codes 
7804, 7805  (2000).

3.  The criteria for an original disability rating of 30 
percent for rectal prolapse are met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7332, 7334  
(2000).

4.  The criteria for a disability rating of 10 percent for 
degenerative changes, right shoulder are met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.7, 4.31, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5003, 5010, 5201  (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

VA has a duty to assist with the development of evidence in 
support of claims for VA benefits.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 
2096  (2000) (to be codified at 38 U.S.C.A. § 5103A).  This 
includes making reasonable attempts to obtain pertinent 
evidence, including service medical records, VA records, and 
evidence from other government agencies.  In addition, in 
certain circumstances, the veteran must be provided a VA 
medical examination.  Id.; 38 U.S.C.A. § 5106 (West 1991); 
VBA Fast Letter 00-87  (November 17, 2000).  In this case, 
the RO fulfilled its duty to assist.  It obtained all VA and 
service medical records pertinent to the claims and provided 
the veteran with VA examination of his service-connected 
disabilities.  It also provided him with the opportunity to 
testify at a personal hearing.  Overall, the Board finds that 
there is no additional, relevant evidence indicated to be 
available, but not currently of record.  Overall, VA's duty 
to assist has been fulfilled.

II.  Increased disability ratings

A.  Laws and Regulations

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4  (2000) (Rating Schedule).  
The ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities, and are considered adequate 
to compensate for considerable loss of working time.  
38 C.F.R. § 4.1  (2000).  Where there is a question as to 
which of two evaluations under a specific diagnostic code 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2000); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  However, while the regulations require 
review of the recorded history of a disability to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In making its determination, the Board must consider all of 
the medical evidence, both for and against the veteran's 
claim, and determine its credibility and overall probative 
value.  See 38 U.S.C.A. § 7104(d)(1)  (West 1991); see also 
Caluza v. Brown, 7 Vet. App. 498  (1995) (citations omitted); 
Madden v. Gober, 125 F.3d 1477  (Fed. Cir. Sept. 29, 1997) 
(holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Colvin v. Derwinski, 1 Vet. App. 171, 175  
(1991).  It must determine whether the evidence is in support 
of the claim or is in equal balance, Alemany v. Brown, 9 Vet. 
App. 518, 519  (1996), or, alternatively, whether the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

In deciding claims for VA benefits, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b)  (West 1991), amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 
Stat. 2096  (2000) (to be codified at 38 U.S.C.A. § 5107(b)). 

B.  Diverticulosis of the colon

1.  Evidence

Service medical records first indicate the presence of 
diverticulitis in 1975.  A July 1975 rectal X-ray, taken 
during clinical evaluation for rectal prolapse, revealed 
diverticula at the ascending colon, hepatic flexure, and 
distal segment of the descending colon.  A January 1978 
admission report, associated with a hospitalization for 
hemorrhoidectomy, indicates that the veteran had sigmoid 
diverticulosis.  None of the veteran's annual medical 
examination reports, including his April 1982 retirement 
examination report, indicate the presence of diverticulitis.

Subsequent to service, an October 1982 VA examination report 
shows that, according to a barium enema study, the veteran 
had multiple diverticula of the ascending, transverse, 
descending, and sigmoid colon.  No space-occupying lesions 
were detected.  The veteran evacuated quite well.  Diagnosis 
was moderate diverticulosis.

United States Coast Guard dispensary records, dated from 1986 
to 1994, show complaints of left lower quadrant pain in 
November 1992.

VA treatment records from October 1990 to February 2000 show, 
in general, that the veteran had a history of diverticulitis 
and that he took medication for his diverticulitis symptoms.  
An April 1994 VA admission record shows that, according to 
the veteran, he had intermittent episodes of diverticulitis 
since 1975, with the last episode 2 months prior and lasting 
10 days.

A July 1995 VA examination report shows that the veteran 
complained of 3 gastrointestinal problems.  One involved 
chronic lower abdominal pain, which was diagnosed as 
diverticulitis.  The pain was reported by the veteran as 
occurring once or twice per month, lasting for approximately 
1 week.  He received no special medical treatment during 
these episodes, as the pain gradually went away.  
Objectively, there was tenderness to deep palpation of the 
left lower quadrant.  An upper gastrointestinal (GI) series 
was normal.  Rectal examination revealed normal anal tone 
with no masses; there was liquid brown stool.  Diagnosis was 
history of hemorrhoids, rectal prolapse, and chronic 
dyspepsia by history; diverticulitis was not diagnosed.

VA admission records from July 1995 show that the veteran was 
hospitalized for 7 days for an exacerbation of 
diverticulitis.  It was also noted that he had a history of 
peptic ulcer disease.  He had left lower quadrant pain on 
admission.  Sigmoidoscopy revealed edema, erythema, and 
slight narrowing of the colon, thought to be diverticulitis.  
Scattered diverticula were seen.  He also had an elevated 
white blood count.  He was placed on antibiotics.  An August 
1995 follow-up record shows that his condition had improved; 
bowel movements were within normal limits.  An August 1995 
barium enema study confirmed the presence of several 
diverticula throughout the descending colon.

The veteran was seen again for abdominal pain in November 
1995.  He reported a history of severe diverticulitis of the 
colon.  It was recommended that he have biannual invasive 
clinical evaluation, i.e. barium enema, sigmoidoscopy.  A 
June 1996 VA outpatient note states that the veteran had not 
had any episodes of diverticulitis since his last visit.  He 
asserted to periodic diarrhea and constipation.  A VA barium 
enema test from July 1996 continued to show numerous 
diverticula throughout the colon.  There was no obstruction 
in the flow from rectum to cecum.  There were a few filling 
defects.  There was good post-evacuation.  A November 1996 
outpatient note shows that he had no current complaints 
referable to his diverticulitis.  Surgery was apparently 
recommended, which the veteran refused.  A March 1997 note 
states that his diverticulitis had been asymptomatic since 
his admission in 1995.  A June 1997 note reflects that the 
veteran had some left lower quadrant pain.  A November 1997 
note states that he had no problems with his diverticulosis 
at that time.

An August 1998 VA digestive examination report shows 
complaints of left lower quadrant pain, gas, and some 
bloating.  A June 1998 barium enema study revealed diffuse 
diverticula throughout the colon, severe throughout the 
sigmoid and descending colon, and moderate-to-severe 
throughout the transverse and ascending colon.  He had 
diverticulosis, that sometimes flared-up into diverticulitis.  
Physical examination revealed some tenderness to palpation of 
the left lower quadrant.  The veteran asserted that he had 
some diarrhea and constipation.

A medical article from The Center for Digestive Diseases 
states that diverticulosis is usually symptom-free, except 
for some tenderness in the left lower quadrant.  However, 
there may be flare-ups, called diverticulitis, during which 
time there may be infection, inflammation, abdominal pain, 
and fever.  Blockage and leaks in the bowel wall may occur.  
Infections may cause death, if serious and not treated.

An August 1999 VA outpatient note shows that the veteran 
complained of left lower quadrant pain, which he thought 
might be diverticulitis.  A December 1999 VA note shows that 
the veteran denied any constipation; he was asymptomatic at 
the time of that visit.

In his lay statements, including personal hearing testimony, 
the veteran indicated that he had digestive problems 
requiring long-term use of Metamucil.  He admitted to 
frequent episodes of abdominal distress due to diverticulosis 
and to a 1995 episode of actual diverticulitis requiring 
hospitalization.  He also asserted that his condition 
involved alternating diarrhea and constipation.  He felt that 
his symptoms of diverticulosis, and the threat of more 
serious episodes of diverticulitis, warrant a higher 
disability rating.

2.  Analysis

Diverticulosis is to be rated as irritable colon syndrome, 
peritoneal adhesions, or ulcerative colitis, depending upon 
the predominant disability picture.  38 C.F.R. § 4.114, 
Diagnostic Code 7327  (2000).  The RO has rated the veteran's 
condition on the basis of DC 7319 for irritable colon 
syndrome.  The Board agrees that his symptoms are best 
described by these criteria.

DC 7319 authorizes a 30 percent disability rating for 
"severe" colon syndrome with diarrhea, or alternating 
diarrhea or constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, DC 7319  (2000).  
"Moderate" colon syndrome with frequent episodes of bowel 
disturbance with abdominal distress warrants a 10 percent 
rating.  Id.  In this case, the veteran's diverticulosis 
condition does not meet the requirements for a rating in 
excess of 10 percent.  Overall, his disability is moderate in 
nature.  The medical evidence shows that the veteran did have 
an episode of severe diverticulitis in 1995.  However, that 
episode was 6 days in duration and there is no indication of 
any such episodes since that time, a period of over 5 years.  
In fact, the evidence shows that his diverticulosis is 
virtually asymptomatic.  The only consistent, objectively-
demonstrated manifestation is left lower quadrant tenderness.  
Frequent abdominal distress with some episodes of bowel 
disturbance warrants a 10 percent disability rating.  Id.  
The veteran's disability does not involve severe diarrhea (or 
alternating diarrhea and constipation) and almost constant 
abdominal distress.  The veteran indicated 1 or 2 episodes of 
abdominal pain per month in July 1995.  He complained of only 
"periodic" diarrhea and constipation in June 1996, and had 
"some" complaints of diarrhea and constipation in August 
1998.  These lay assertions do not describe a "severe" 
colon syndrome, especially when compared to the actual 
medical evidence.  That evidence includes a March 1997 VA 
outpatient note indicating that the veteran's diverticulitis 
had been asymptomatic since 1995.  Most recently, in December 
1999, records show that he denied having any constipation and 
was, again, asymptomatic.  The Board recognizes that the 
veteran takes medications to prevent diarrhea and 
constipation.  However, he also claims to have constant 
abdominal pain and alternating diarrhea and constipation.  
However, the Board finds little support for these assertions 
in the medical records which, as indicated above, suggest 
only intermittent abdominal pain and only sporadic complaints 
of constipation or diarrhea.

In light of the above, the criteria for a disability rating 
in excess of 10 percent for diverticulosis have not been met 
pursuant to DC 7319.  

The Board also finds that a rating in excess of 10 percent is 
not available under  DC 7301 for peritoneum adhesions.  Such 
a rating requires a "moderately severe" disability 
involving partial obstruction manifested by delayed motility 
of barium meal and episodes of pain.  38 C.F.R. § 4.114, DC 
7301  (2000).  Ratings for adhesions will be considered when 
there is history of operative or other traumatic or 
infectious (intraabdominal) process, and at least two of the 
following: disturbance of motility, actual partial 
obstruction, reflex disturbances, presence of pain.  38 
C.F.R. § 4.114, DC 7301, Note (2000).  Here, no barium enema 
study has revealed obstruction in flow; studies in October 
1982 and July 1996 specifically revealed no obstruction and 
good post-evacuation.

In regard to DC 7323 for ulcerative colitis, the Board finds 
that the veteran's disability does not resemble that 
disability.  Ulcerative colitis is manifested by rectal 
bleeding, mucosal crypt abscesses, inflammatory pseudopolyps, 
abdominal pain, and diarrhea, frequently causing anemia, 
hypoproteinemia, and electrolyte imbalance.  STEDMAN'S MEDICAL 
DICTIONARY 364  (26th ed. 1995).  These symptoms are not shown 
to be present, save for abdominal pain and occasional 
diarrhea.  Since these symptoms are not predominant, rating 
his disability under DC 7323 is not proper.  See 38 C.F.R. 
§ 4.114, DC 7327  (2000).

Overall, the Board must deny the veteran's claim for an 
increased disability rating for diverticulosis.  The 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b)  (West 1991), amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 
Stat. 2096  (2000) (to be codified at 38 U.S.C.A. § 5107(b)). 

C. Scar on the dorsum of the left foot

1.  Evidence

Service medical records show that the veteran was first seen 
for left foot problems in November 1955.  He had exostosis of 
the dorsum of the left foot that had become symptomatic.  X-
rays revealed very minimal irregularity of the dorsum of the 
left foot.  There were also traumatic osteoarthritic changes 
of the base of the 1st metatarsal.  A January 1957 clinical 
record shows that the veteran underwent excision of osteoma 
of the left foot.  X-rays at that time also showed some 
localized degenerative arthritis of the 1st metatarsal with 
spur formation dorsally.  Final diagnosis was 
osteoarthropathy, hypertrophic, 1st metatarsal of the left 
foot.  The exostosis recurred in October 1957 and was again 
surgically removed in November 1957.  No further complaints 
of or treatment for any left foot growths is shown in the 
service medical records.  Subsequent medical examination 
reports, except that at the time of retirement, show that he 
had a well-healed post-surgical scar of the dorsum of the 
left foot.  No foot defects were noted and, in the various 
reports of medical history, the veteran denied having any 
foot trouble.  The veteran's April 1982 retirement medical 
examination report shows that he had osteoma of the dorsum 
left foot.  In the April 1982 report of medical history, he 
admitted to foot trouble.  He indicated that his left foot 
got sore with extensive standing or walking.

Subsequent to service, the October 1982 VA examination report 
shows only that the veteran had a post-operative scar of the 
left foot.

A March 1995 VA outpatient note indicates, according to the 
veteran, that he had an area of tingling and burning of the 
left foot.  He complained of left foot pain in June 1995.  
Diagnosis was pain in left foot secondary to degenerative 
joint disease; exostosis of the foot had to be ruled out.  X-
rays revealed exostosis and lipping of the 1st metatarsal 
joint, with beginning lipping of the 5th metatarsal also 
present.  Diagnosis was degenerative joint disease, left 
foot.  It was noted that Motrin was moderately helpful.

During his June 1995 personal hearing, the veteran indicated 
that he injured his left foot during a parachute jump in 
service.  Later, a knot developed on it, which had to be 
removed on 3 occasions.  He indicated that the bony mass had 
again returned, causing limitation in his ability to jog, 
play tennis, or walk on uneven terrain.  He tended to limp 
and had a burning sensation after prolonged exercise.  He 
said that it was causing a hammertoe-type deformity.

A July 1995 VA orthopedic examination report shows complaints 
of foot pain.  Objective findings were of a 6 centimeter area 
of bony projection of the dorsum of the left foot.  There was 
flexion deformity of the proximal interphalangeal joint of 
the 2nd toe, suggestive of early hammertoe.  Early pes planus 
was suggested.  The veteran's posture and gait were good and 
he had no problem with pronation or supination.  He could 
rise on his toes and heels, but not for prolonged evaluation.  
Appearance of the foot showed mild pes planus, hammertoe of 
the 2nd toe, and bony exostosis of the dorsum of the left 
foot.  There were no secondary skin or vascular changes.  
Diagnosis was exostosis and degenerative arthritis, left 
foot.

The claims file contains no evidence of specific treatment 
for the veteran's left foot since 1995.

2.  Analysis

Over the years, the veteran's service-connected left foot 
disability has been rated by the RO under several diagnostic 
codes of the Rating Schedule.  It has been rated pursuant to 
DC 7804 and 7805 for scars, 38 C.F.R. § 4.118, DC 7804, 7805  
(2000), and pursuant to DC 5015-7804, indicating that the 
disability most closely resembled new bony growth (benign) 
and was rated by analogy to a painful scar.  Id.; 38 C.F.R. 
§§ 4.27, 4.71a, DC 5015  (2000).  

In service, the veteran's left foot disability involved 
exostosis, i.e. bony formation, and arthritis of the 1st 
metatarsal of the dorsum of the left foot.  The bony 
irregularity was surgically excised on more than one occasion 
in service.  The veteran's main symptom was pain in the left 
foot on prolonged activity.  The complaints of left foot pain 
continued after service.  

The Rating Schedule provides a compensable rating for 
superficial scars when there is evidence of tenderness and 
pain on objective demonstration (10 percent) or limitation of 
function of the part affected.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805.  

The veteran's scarring causes pain, but there is no evidence 
of significant limitation of function.  The Board must 
consider the veteran's complaints of pain on motion in its 
rating.  See DeLuca v. Brown, 8 Vet. App. 202, 206  (1995).  
In doing so, the Board finds adequate evidence of painful 
motion.  However, the loss of function is minimal and the 
criteria for a higher rating are not met or approximated.  It 
seem that the current 10 percent rating, which is the maximum 
rating for painful and tender scarring is the best estimate 
of current dysfunction.  

The Board has considered the applicability of a separate 
rating for left foot disability.  However, separate 
disability ratings are available only when "none of the 
symptomatology [of a condition] is duplicative of or 
overlapping with the symptomatology of [another condition]."  
Esteban v. Brown, 6 Vet. App. 259, 261  (1994).  Here, there 
is no evidence, medical or otherwise, indicating that the 
veteran has additional disability warranting a separate 
rating.  To assign separate ratings without separate and 
distinct pathologies would be to violate the rule against the 
pyramiding of the same disability under various diagnoses.  
38 C.F.R. § 4.14  (1998).  The Court of Appeals for Veterans 
Claims has held that pyramiding essentially involves 
"compensating a claimant twice (or more) for the same 
symptomatology" and that "such a result would 
overcompensate the claimant."  Brady v. Brown, 4 Vet. App. 
203, 206  (1993); see also Fanning v. Brown, 4 Vet. App. 225  
(1993). 

Overall, the Board finds that the veteran's scarring of the 
dorsum of the left foot is most appropriately rated pursuant 
to DC 7004 of the Rating Schedule.  However, neither that 
code, nor any other code in the Rating Schedule, provides for 
a disability rating in excess of 10 percent for the symptoms 
exhibited by the veteran.  As such, the veteran's claim for 
an increased disability rating is denied.  The preponderance 
of the evidence is against the claim.  38 U.S.C.A. § 5107(b)  
(West 1991), amended by Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3, 114 Stat. 2096  (2000) (to be 
codified at 38 U.S.C.A. § 5107(b)). 

D.  Rectal prolapse

1.  Evidence

Service medical records show that the veteran admitted to 
rectal disease at the time of his 1953 examination prior to 
entry into active duty.  A July 1975 barium enema record 
notes that he complained of rectal prolapse of approximately 
8 years duration with a history of rectal bleeding.  An April 
1977 proctology consultation record shows that he had 
intermittent rectal prolapse that required manual reduction.  
Proctoscopy and barium enema studies were within normal 
limits.  An October 1977 record shows, as history, that his 
prolapse was to 3 or 4 inches, and that it reduced 
spontaneously.  Hemorrhoids were also noted.  A January 1978 
admission record shows that the veteran underwent a 
hemorrhoidectomy.  No further complaint of or treatment for 
rectal prolapse is shown.

Subsequent to service, VA examination in October 1982 
revealed a normal rectal examination.

A March 1995 VA outpatient note shows complaints by the 
veteran to the effect that his rectal prolapse was "acting 
up" on him.  An April 1995 VA record shows, as history, that 
the rectal prolapse involved occasional pain and bleeding.  
Rectal examination showed no prolapse, but the veteran was 
afraid to strain for fear of having a bowel movement.  Stool 
guaiac testing was negative.  A June 1995 follow-up note 
reflects that his condition was getting worse.

The veteran submitted color photographs, received by VA in 
March 1995, showing a prolapsed rectum.

During his June 1995 personal hearing, the veteran indicated 
that his rectal prolapse was probably his worst disability.  
He testified to occasional occurrences since 1966, requiring 
manual resetting of the rectum.  He indicated frequent, 
perceived need for a bowel movement, the management of which 
caused social limitations.

The July 1995 VA examination report shows that, according to 
the veteran, his rectum prolapsed during 90 percent of bowel 
movements, but was always manually reducible.  On rare 
occasions, he noticed blood and sharp pains in his rectal 
area.  Objective rectal examination revealed a normal anus 
with 1 small hemorrhoidal tag.  There was normal anal tone 
and prostate and no masses.  Guaiac test was negative.  
Diagnosis was intermittent rectal prolapse by history.

July 1995 VA admission records reflect that the veteran had a 
rectal prolapse in June 1995.  Bowel movements were noted as 
within normal limits in August 1995.  A July 1996 VA note 
states that he had a loss of bowel control, constipation, and 
diarrhea due to his prolapse.  A February 1997 VA note shows 
that the veteran's prolapse persisted.  It was reducible, but 
occasionally tender.  It was worse with constipation.  He had 
mild fecal incontinence.  He had been asymptomatic since 
1995.  His bowel movements were regular.  A March 1997 VA 
note shows that he had no complaints referable to rectal 
prolapse at that time.  Rectal examinations in June 1997, 
November 1997, and April 1998 were unremarkable, with the 
November 1997 note indicating that his rectal prolapse 
condition was mild-to-moderate.  The veteran refused surgery.

The August 1998 VA examination report shows that the veteran 
had episodes of rectal prolapse that were manually reducible.  
He took Metamucil and Colace daily to prevent diarrhea and 
constipation.  The veteran complained of occasional mucous or 
stool leakage and he usually wore a tissue in is underwear to 
collect any drainage.  Objective rectal examination revealed 
no overt prolapse.  Diagnosis was history of rectal prolapse.

In his lay statements, the veteran has asserted that he had 
prolapse on almost every bowel movement, with associated 
leakage, and which required manual reduction.

2.  Analysis

Initially, the Board notes that the veteran appealed the 
initial assignment of a disability rating for his service-
connected rectal prolapse.  This necessitates that the Board 
consider not only whether he is currently entitled to an 
increased disability rating for this disability, but also 
whether or not he was entitled to an increased disability 
rating at any time since the effective date of his initial 
grant of service connection, even if only temporarily.  
Fenderson v. West, 12 Vet. App. 119, 126  (1999) (separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings); see 
38 C.F.R. §§ 3.400, 3.500  (2000).

The RO rated the veteran's rectal prolapse pursuant to DC 
7332 of the Rating Schedule.  That code pertains to 
impairment of sphincter control of the rectum and anus.  
38 C.F.R. § 4.114, DC 7332  (2000).  While the veteran may be 
rated under that diagnostic code, the Board finds that DC 
7334 is more appropriately employed, as it specifically 
pertains to rectal prolapse.  38 C.F.R. § 4.114, DC 7334  
(2000).  DC 7334 authorizes a 10 percent disability rating 
for rectal prolapse that is "mild," manifested by constant 
slight or occasional moderate leakage.  A 30 percent rating 
is warranted for "moderate" prolapse that is persistent or 
frequently occurring.  A 50 percent rating is authorized for 
"severe" or "complete" persistent prolapse.  Id.

After careful review of all the evidence of record, the Board 
finds that the veteran's rectal prolapse warrants more than 
the current 10 percent rating.  It finds that a 30 percent 
rating most closely resembles the nature and severity of that 
disability.  The Board finds little medical evidence of 
active rectal prolapse.  However, the photographs submitted 
by him, as well as the various medical diagnoses, clearly 
show that the condition exists.  It is manifested, according 
to the veteran by occasional pain and bleeding, but more 
often by leakage and the feeling of having to have a bowel 
movement.  The Board finds that these manifestations most 
closely resemble a "moderate" disability.  This is further 
supported by the November 1997 VA note, in which the VA 
medical examiner described the disability as "mild-to-
moderate."  Since his prolapse is always reducible, either 
manually or spontaneously, the Board cannot conclude that it 
is "severe" or "complete."  In fact, the evidence shows 
that it only intermittently involves leakage, a 
characteristic most closely resembling a "mild" disability.  
38 C.F.R. § 4.114, DC 7334  (2000).  Overall, the Board finds 
that his condition is moderate in nature and is frequently 
occurring, meeting the criteria for a 30 percent disability 
rating.  Id.  The Board finds no definite period during the 
pendency of this appeal where the prolapse was complete and 
persistent and, thus, a staged rating for a temporary period 
of time is not warranted.  See Fenderson, supra.

Incidentally, the Board would also grant entitlement to a 30 
percent disability rating under DC 7332.  While not the best 
diagnostic code under which to rate the condition, the Board 
finds that the veteran's rectal prolapse has occasional 
leakage and, according to the veteran, requires the use of 
tissue.  However, a higher rating is not warranted under that 
DC.  The evidence does not show excessive leakage or fairly 
frequent involuntary bowel movements.  In fact, there is no 
indication of any actual involuntary bowel movements, only 
the sensation and perception that one may occur.  38 C.F.R. 
§ 4.114, DC 7332  (2000).

In light of the above, the veteran's claim for an increased 
original disability rating for rectal prolapse is granted.

E.  Degenerative changes of the right shoulder

1.  Evidence

Service medical records first show complaints referable to 
the right shoulder in a June 1968 outpatient note.  It 
indicates that he injured his shoulder during a parachute 
jump in March 1967 and had a recent recurrence of shoulder 
pain.  Examination revealed a full range of motion with good 
musculature, but with tenderness over the greater tuberosity.  
X-rays were unremarkable.  Impression was mild rotator cuff 
strain and/or peritendinitis.  The veteran was placed on 
temporary physical profile for that injury.  Service medical 
records, including several annual physical examination 
reports, show no further complaints of or treatment for the 
right shoulder.  His retirement examination report is also 
negative for any noted right shoulder problems.

Subsequent to service, an October 1982 VA examination report 
shows complaints of left shoulder pain, but there were no 
right shoulder findings.

A December 1982 VA examination report indicates that the 
veteran had right shoulder pain for about 1 year.  
Examination revealed no atrophy or asymmetry of the right 
shoulder, with full, active range of motion in all 
directions.  X-rays revealed some mild degenerative changes 
of the acromioclavicular (AC) joint.

The Coast Guard dispensary records show that the veteran 
complained of morning stiffness in the shoulders in October 
1990.  A March 1993 note reflects that he took Motrin for his 
arthritis.

VA outpatient medical records dated from October 1990 to 
February 2000 show no treatment for any right shoulder 
complaints.  Several of the records note that the veteran had 
arthritis of the right shoulder (and cervical spine) and took 
Motrin for it.  

The August 1998 VA examination report shows complaints of 
constant pain in the right shoulder, with daily flare-ups due 
to tension or turning the neck wrong.  Objectively, there was 
no dislocation or subluxation.  The veteran denied any effect 
on his occupation due to his right shoulder symptoms.  Range 
of motion was forward elevation to 138 degrees, abduction to 
165 degrees, and internal and external rotation to 80 
degrees, with consideration of pain on motion, weakness, 
fatigue, and incoordination.  There was some slight 
crepitance on motion.  There was no swelling or deformity.  
X-rays revealed minimal degenerative joint disease with 
peritendinitis.  Diagnosis was degenerative joint disease of 
the right shoulder with peritendinitis.

The veteran submitted a host of personal lay statements, both 
during his June 1995 personal hearing and in numerous letters 
to VA.  In essence, they assert that his right shoulder 
arthritis had worsened, involving pain, aching, and 
limitation of motion.  He also argued that he had arthritis 
of the left shoulder and neck, which added to his symptoms.

2.  Analysis

The veteran's right shoulder disability is rated pursuant to 
Diagnostic Code 5010 of the Rating Schedule.  38 C.F.R. 
§ 4.71a, DC 5010  (2000).  That code specifically covers 
traumatic arthritis and, thus, is the proper DC to use in 
determining the rating to assign to his right shoulder 
disability.  DC 5010 authorizes a disability rating based on 
degenerative arthritis.  Id.  DC 5003 covers degenerative 
arthritis and authorizes a disability rating based on the 
limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003  (2000).  Where 
limitation of motion is noncompensable under the appropriate 
diagnostic code, a 10 percent disability rating is for 
application for each joint or group of joints affected by 
objectively-demonstrated limitation of motion.  In the 
absence of any limitation of motion, a 10 percent disability 
rating is warranted for X-ray evidence of arthritic 
involvement of 2 or more major joints, and a 20 percent 
rating is warranted when there is X-ray evidence of arthritic 
involvement of 2 or more major joints with occasional 
incapacitating exacerbations.  Id.  

Limitation of motion of the shoulders is covered under DC 
5201.  That DC provides for a 20 percent disability rating 
when shoulder motion is limited to shoulder level.  Higher 
ratings are assignable for more severe limitation of range of 
motion.  38 C.F.R. § 4.71a, DC 5201  (2000).  In this case, 
the veteran's disability does not approximate the disability 
criteria for a 20 percent rating under DC 5201.  No evidence 
shows motion limited to the shoulder level.   In fact, the 
most recent medical evidence, which is most probative, see 
Francisco v. Brown, supra, shows that his right shoulder had 
virtually full range of motion.  The 1998 VA joints 
examination report shows only some minimal limitation of 
motion, mainly with forward elevation.  See 38 C.F.R. § 4.71, 
Plate I  (2000).  However, the shoulder had both forward 
elevation and abduction far above shoulder level, i.e. 90 
degrees.  Forward elevation was to 138 degrees and abduction 
was to 165 degrees.  Therefore, under DC 5201, the veteran's 
shoulder disability warrants, at most, a noncompensable 
rating.  The law provides that, in every instance where the 
Rating Schedule does not provide for a 0 percent 
(noncompensable) disability rating for a diagnostic code, 
such a rating shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31  
(2000).

However, the veteran does have some limitation of motion of 
the right shoulder.  This limitation is actual active 
limitation of motion, with consideration of pain on motion, 
weakness, fatigue, and other functional impairment.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206  (1995) (holding that 
38 C.F.R. §§ 4.40, 4.45, were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated, and that the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. 
§ 4.40, separate from any consideration of the veteran's 
disability under the diagnostic codes.).  This limitation of 
motion, albeit noncompensable under DC 5201, provides the 
basis for a 10 percent disability rating under DC 5010 (via 
DC 5003).  38 C.F.R. § 4.71a, DC 5003, 5010  (2000); see 
Lichtenfels v. Derwinski, 1 Vet. App. 484  (1991) (Arthritis 
manifested by painful motion and substantiated by X-rays 
warrants a 10 percent rating for each affected joint pursuant 
to DC 5003.); see also 38 C.F.R. § 4.59  (2000)  (An actually 
painful joint is entitled to the minimum compensable rating 
for the joint.).

At the same time, the Board finds that a rating in excess of 
10 percent is not warranted.  Such a rating would require 
that his right shoulder disability meet the standard for a 20 
percent rating under DC 5201, or that his service-connected 
arthritis involve 2 or more joints with occasional 
incapacitating exacerbations, which it does not.  38 C.F.R. 
§ 4.71a, DC 5003, 5010, 5201  (2000).  The Board recognizes 
that the veteran has complained of pain on motion and other 
functional impairment, see DeLuca, supra, but finds that 
these symptoms do not raise his level of disability to that 
resembling a 20 percent disability rating under the 
appropriate diagnostic codes.  The recent examination found 
slight crepitance, but no swelling, deformity or other 
indicia of functional loss warranting more than a minimal 
compensable evaluation.  In fact, the Board finds very 
probative the evidence in the 1998 VA examination report, 
indicating that the veteran denied that his right shoulder 
caused any problems with his occupation.

In light of the above, the veteran's claim for an increased 
disability rating for degenerative changes of the right 
shoulder is granted.


ORDER

The claim for an increased disability rating for 
diverticulosis of the colon is denied.

The claim for an increased disability rating for scar on the 
dorsum of the left foot, is denied.

The claim for an increased original disability rating for 
rectal prolapse is granted.

The claim for an increased disability rating for degenerative 
changes, right shoulder, is granted.


REMAND

Before adjudicating the veteran's claim for entitlement to 
service connection for skin growths of the nose and chest on 
the merits, the Board must determine if VA has met its duty 
to assist the veteran with the development of his claim.  In 
this regard, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096  (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000); see Karnas v. Derwinski, 1 Vet. App. 308, 313  
(1991) (Where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied.). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

The Board specifically finds that a VA skin examination is 
necessary prior to appellate review.  The medical evidence of 
record shows that the veteran was treated for skin growths of 
the nose and chest during service and that he more recently 
was diagnosed with multiple skin lesions, including basal 
cell carcinoma of the nose.  However, whether there is any 
relationship between the inservice skin problems and the 
post-service problems needs clinical clarification.  The 
Court of Appeals for Veterans Claims has held that the 
"fulfillment of the statutory duty to assist . . . includes 
the conduct of a thorough and contemporaneous medical 
examination . . . so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (The duty to assist includes providing 
the veteran a thorough and contemporaneous medical 
examination when needed.)).  When the medical evidence is 
inadequate, VA must supplement the record by seeking a 
medical opinion or by scheduling a VA examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In light of the above, this case must be remanded back to the 
RO.  See 38 C.F.R. § 19.9  (2000) (If further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board is required to remand the case back to the agency of 
original jurisdiction.).

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claim for 
entitlement to service connection for 
skin growths of the nose and chest to 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and evidentiary development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 
5107), are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  In completing the above, the RO 
should schedule the veteran for VA skin 
examination.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The purpose of 
the examination is:  (1) to determine the 
current nature and severity of any skin 
condition involving the nose and/or 
chest; and, (2) after review of service 
medical records and the other evidence of 
record, to render a medical opinion as to 
whether any current skin disability of 
the nose and/or chest is more likely, 
less likely, or as likely as not causally 
related to the veteran's service, 
including whether the current 
condition(s) is (are) a chronic 
disability that had an onset during the 
veteran's service.  All clinical findings 
should be reported in detail.  Such tests 
as the examiner deems necessary should be 
performed.  The report of the examination 
should include a complete rationale for 
all opinions expressed and should be made 
part of the claims folder.

3.  Thereafter, the RO should review its 
decision on the claim on appeal to 
determine if any change is warranted.

4.  If any benefits sought on appeal 
remain denied, the appellant and 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655  
(2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 



